Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Application Publication 2015/0262076 A1 (Young).
Claim 1:  Young discloses a method for transmitting data between a prosthesis system (Fig. 2A, assistive device 10) and an input device (paragraphs 0026-0027, computer unit 250), wherein the prosthesis system (Fig. 2B, assistive device 10) has a plurality of prosthesis components (Fig. 2B, socket 60, powered knee 20, ankle 30, shank 40) which have at least one electronic and/or mechatronic component (Fig. 2B, position sensor 52, velocity sensor 53, transmissions 42,  battery 43, motors 41, load cell 51, inertial measurement unit 56, position sensor 54, velocity sensor 55, controller board 150, microprocessor 160, non-volatile memory module 190, RAM memory 195, and transceiver module 200) wherein the prosthesis system is connected to the input device via at least one interface (Fig. 2B, see also paragraphs 0026-0027, assistive device 10 is connected to computer 250 via Bluetooth connection created by wireless transceiver module 200), characterized in that at least two electronic and/or mechatronic components (Fig. 4, controller board 150 with 200 microprocessor 160 and transceiver module 200), in a state when connected to the prosthesis components (Fig. 2B, all components on assistive device 10 are interconnected), are together connected to the input device (Fig. 4, see also paragraphs 0026-0027, controller 150 connected to computer 250 via Bluetooth connection created by transceiver module 200), and data are transmitted or exchanged via the one input device (paragraph 0027, computer 250 features graphic user interface 271 which allows a user to communicate with controller board 150 to control and receive information from assistive device 10).
Claim 2:  Young discloses at least two prosthesis components are fastened to each other and then configured (paragraph 0034, first a prosthetist aligns and attaches assistive device 10 to socket 60, then the prosthetist sets the ambulation mode through controller board 150). 
(see paragraph 0034, first a prosthetist aligns and attaches assistive device 10 to socket 60 then sets ambulation mode with controller board  
Claim 3: Young discloses that the prosthesis components (Fig. 2B, socket 60, powered knee 20, ankle 30, shank 40) are connected to the input device (paragraphs 0026-0027, computer 250) via at least one wireless interface (Fig. 4, see also paragraphs 0026-0027, prosthesis components are connected to transceiver module 200 which forms a Bluetooth connection with computer 250).
Claim 4:  Young discloses that configuration parameters of the prosthesis system (Fig. 9, impedance parameters 460) and/or instructions, in particular commands for executing movements, are transmitted or exchanged via the input device (Fig. 9, see also paragraph 0027, impedance parameters 460 are transmitted by the computer 250 which features graphic user interface 271 that allows a user to communicate with controller board 150 in order to control and receive information from assistive device 10). 
Claim 6: Young discloses that the interface is bidirectional (Fig. 4, wireless transceiver module 200 forms a Bluetooth connection, Bluetooth is bidirectional), and items of information are transmitted via the prosthesis components to the input device (Fig. 4, see also paragraph 0027, graphic user interface 271 allows a user to communicated with controller board 150 to control and receive information from assistive device 10).  
Claim 7: Young discloses that the mechatronic components (Fig. 2B, motors 41 configured to knee and ankle) are configured individually or are configured jointly according to the detected combination or established combination of the prosthesis components (Fig. 2B, see also paragraph 0071, motors 41 for knee and ankle are configured individually by the torque controller 475 based on impedance parameters 460 according to the established combination of the prosthetic components) via the input device (Fig. 5, training remote 300 may be incorporated into computer 250, see also paragraph 0028 , clinician presses a button to set an ambulation mode, the ambulation mode determines the impedance parameters which control how the knee and ankle behave). 
Claim 8: Young discloses that various parameters are modifiable via the input device (Figs. 7+8, see also paragraph 0028, training remote can be incorporated into  computer 250 which can set the ambulation mode which modifies the impedance parameters 460), and parameters or parameter ranges are displayed on the input device according to the existing combination of prosthesis components (Fig. 9, computer unit 250 has control software 270 that provides a graphic user interface 271 with impedance parameters 460).
Claim 9: Young discloses the transmission or the exchange of data, in particular for the configuration of the electric and/or mechatronic components, is effected directly via the input device or with interposition of a prosthesis component (Fig. 5, training remote 300 may be incorporated into computer unit 250, clinician presses a button to set an ambulation mode, the ambulation mode determines the impedance parameters 460 that dictate how the components of the knee and ankle behave).
Claim 10: Young discloses the system having a plurality of prosthesis components (Fig. 2B, socket 60, powered knee 20, ankle 30, shank 40) which have electric and/or mechatronic components (Fig. 2B, socket 60, powered knee 20, ankle 30, shank 40) which have at least one electronic and/or mechatronic component (Fig. 2B, position sensor 52, velocity sensor 53, transmissions 42,  battery 43, motors 41, load cell 51, inertial measurement unit 56, position sensor 54, velocity sensor 55, controller board 150, microprocessor 160, non-volatile memory module 190, RAM memory 195, and transceiver module 200) and are simultaneously connected to one input device via at least one interface (Figs. 2B+4, prosthetic components are simultaneously connected to computer 250 via Bluetooth created by transceiver module 200).
Claim 11: Young discloses that at least two prosthesis components are fastened to each other (Figs. 2B & 3, socket 60 is fastened to powered knee 20 via a pyramid adapter).
Claim 12: Young discloses that the interface is designed as a wireless interface, in particular as a bidirectional interface (Fig. 4, wireless transceiver module 200 forms a two-way Bluetooth connection between computer 250 and control board 150).
Claim 14: Young discloses that the input device is designed as a computer, tablet or mobile phone or as a data processing device integrated in a prosthesis component (Paragraph 0026, computer unit 250).
Claim 15: A method for transmitting data between a prosthesis system (Fig. 2A, assistive device 10) and an input device (paragraphs 0026-0027, computer unit 250), wherein the prosthesis system has a plurality of prosthesis components (Fig. 2B, socket 60, powered knee 20, ankle 30, shank 40) which have at least one electronic and/or mechatronic component (Fig. 2B, position sensor 52, velocity sensor 53, transmissions 42,  battery 43, motors 41, load cell 51, inertial measurement unit 56, position sensor 54, velocity sensor 55, controller board 150, microprocessor 160, non-volatile memory module 190, RAM memory 195, and transceiver module 200), wherein the prosthesis system is connected to the input device via at least one wireless interface (Fig. 2A, assistive device 10 is connected to computer 250 via Bluetooth connection), characterized in that at least two electronic and/or mechatronic components, in a state when connected to the prosthesis components, are together connected to the input device (Fig. 4, microprocessor 160 and transceiver module 200 are wired to prosthetic components and connected to computer 250 via Bluetooth), and data, including the configuration parameters of the prosthesis system, are transmitted or exchanged via the one input device (paragraph 0027, computer 250 features graphic user interface 271 which allows a user to communicate with controller board 150 in order to control and receive impedance parameters 460 from assistance device 10). 
Claim 16: Young discloses wherein the data includes commands for executing movements of the prosthesis system (Figs. 2B+9, see also paragraph 0030, torque controller 475 uses impendence values 460 to operate motors 41 for knee and ankle)
Claim 17: Young discloses the interface is bidirectional (Fig. 4, wireless transceiver module 200 forms a Bluetooth connection, Bluetooth is bidirectional), and items of information are transmitted via the prosthesis components to the input device (Fig, 9, see also paragraph 0027, computer 250 features graphic user interface 271 which allows a user to communicate with controller board 150 in order to control and receive information from assistance device 10).
Clam 18: Young discloses the mechatronic components are configured individually or jointly, according to the detected combination or established combination of the prosthesis components (Fig. 2B, powered knee 20 and ankle 30 are configured individually, each with their own impedance parameters 460 according to the established combination of the prosthetic components) via the input device (Fig. 5, training remote 300 may be incorporated into computer unit 250, clinician presses a button to set an ambulation mode, the ambulation mode determines the impedance parameters which dictate how the joints behave).
Claim 19: Young discloses that the transmission or exchange of data, in particular for the configuration of the electric and/or mechatronic components, is effected directly via the input device or with interposition of a prosthesis component (Fig. 5, training remote 300 may be incorporated into computer unit 250, clinician presses a button to set an ambulation mode, the ambulation mode determines the impedance parameters which dictate how the joints behave). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0262076 A1 (Young) in view of US Patent 10,096228 B1 (Elloqui).
Claim 5:  Young teaches user-related data, in particular for the configuration (Fig. 9, impedance parameters 460). Young further discloses that this data is stored on the microprocessor 160 but it silent on the data being stored on the input device. 
Eulloqui, a device/computer-readable medium/method for providing smart mobility assistance, discloses that previously determined or stored user-related data, in particular for the configuration, are transmitted via the input device (Fig. 1, users endpoint devices 110/112 may be a desktop computer, see also Col. 4, any of the UEs may perform the methods discussed below relating to proving mobility assistance, profile for a user may store data (e.g. date from sensors)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to relocate the parameters being stored on the microprocessor 160 (as taught by Young) so they are instead stored on the computer (endpoint device 110 and 112 as taught by Elloqui) to determine when a user may need assistance (Elloqui, Col. 4). 
Claim 13: Young discloses that user related data forms a basis for the transmission and/or the exchange of data, in particular for the configuration of all of the prosthesis components (Fig. 9, impedance parameters 460 dictate the stiffness, damping and equilibrium angle of both the knee and ankle joints). Young further discloses that impedance parameters 460 are stored on microprocessor 160 but is silent on this data being store on the input device.  
Eulloqui, discloses that user-related data are stored in the input device (Fig. 1, users endpoint devices 110/112 may be a desktop computer, see also Col. 4, any of the UEs may perform the methods discussed below relating to proving mobility assistance, profile for a user may store data (e.g. data from sensors) and form a basis for the transmission and/or the exchange of data, in particular for the configuration of all of the prosthesis components.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to relocate the parameters being stored on the microprocessor 160 (as taught by Young) so they are instead stored on the computer (endpoint device 110 and 112 as taught by Elloqui) to determine when a user may need assistance (Elloqui, Col. 4). 
Claim 20: A method for transmitting data between a prosthesis system (Fig. 2A, assistive device 10) and an input device (paragraphs 0026-0027, computer unit 250), wherein the prosthesis system has a plurality of prosthesis components (Fig. 2B, socket 60, powered knee 20, ankle 30, shank 40), at least two of which are fastened to each other (Figs. 2B & 3, socket 60 is fastened to powered knee 20 via a pyramid adapter), and which have at least one electronic and/or mechatronic component (Fig. 2B, position sensor 52, velocity sensor 53, transmissions 42,  battery 43, motors 41, load cell 51, inertial measurement unit 56, position sensor 54, velocity sensor 55, controller board 150, microprocessor 160, non-volatile memory module 190, RAM memory 195, and transceiver module 200), wherein the prosthesis system is connected to the input device via at least one bidirectional wireless interface wireless (Fig. 2B, assistive device 210 is connected to computer 250 via wireless transceiver module 200 which forms a Bluetooth connection, Bluetooth is bidirectional), characterized in that at least two electronic and/or mechatronic components (Fig. 4, controller board 150 with 200 microprocessor 160 and transceiver module 200), in a state when connected to the prosthesis components (Fig. 2B, all components are assistive device 10 are interconnected), are together connected to the input device, and data, including the configuration parameters of the prosthesis system, are transmitted or exchanged via the one input device (paragraph 0027, computer 250 features graphic user interface 271 which allows a user to communicate with controller board 150 to control and receive information from assistive device 10).
Young further discloses that impedance parameters 460 are stored on microprocessor 160 but is silent on this data being store on the input device.  
Eulloqui, discloses that the input device stores user- related data (Fig. 1, users endpoint devices 110/112 may be a desktop computer, see also Col. 4, any of the UEs may perform the methods discussed below relating to proving mobility assistance, profile for a user may store data (e.g. data from sensors)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to relocate the parameters being stored on the microprocessor 160 (as taught by Young) so they are instead stored on the computer (endpoint device 110 and 112 as taught by Elloqui) to determine when a user may need assistance (Elloqui, Col. 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774